By the Court, E. Dabwih Smith, J.
That part of the charge of the circuit judge, which is as follows : “ That if the defendant took the pins out of the cars in the loaded train, and, in the ordinary use and management of the trains, without any want of care or attention on the part of the plaintiff, or any other person in charge, or management, or use of the train, the plaintiff sustained this injury by reason of such removal of the pins from the cars, as described by the witnesses, in the effort to couple the cars, and in the ordinary discharge of his duties to the railway company, then the defendant is liable,” presents the point upon which the case turned at the *554circuit, and the chief point raised by exception upon the appeal.
That this part of the charge of the circuit judge is substantially correct and sound, it seems to me, scarcely admits of a doubt. The law has long been settled, I think, that if a person commits, as the defendant clearly did in this case, a willful and malicious trespass upon the property of another, under circumstances involving unavoidable injury to persons and property, he is responsible to any person injured by such trespass.
Judge Bronson states the rule very clearly, in his terse language, in Vandenburgh v. Truax, (4 Denio, 465,) as follows: “It may be laid down as a general rule that when one does an illegal or mischievous act which is likely to prove injurious to others, and when he does a legal act in such a careless and improper manner that injury to third persons may probably ensue, he is answerable for all the consequences which may directly and naturally result from his conduct; and in many cases he is answerable criminally as well as civilly. It is not necessary that he should intend to do the particular injury which follows, or indeed any injury at all.”
This extract from said opinion states the law applicable to this case, in substance, as stated by the circuit judge. This is the same rule asserted in the case of Scott v. Shepherd, (2 W. Black. 892. 3 Wilson, 403, &c.,) where the defendant threw a lighted squib into the market housed and it first fell upon the stand of one Tates, and was then thrown to the stand of one Willis, and then to that of Rexal, and then to another part of the market where it struck the plaintiff, and put out his' eye. The same rule was asserted in Guelle v. Lawrence, (19 John. 381,) and in many other cases, since. These are leading cases,' stating the rule with unquestioned correctness.
The point chiefly pressed upon us in the argument was, that the injuries sustained by the plaintiff were not *555the proximate result of the uncoupling of the cars; that it was not the natural consequence of the act complained of. The case of Ryan v. The N. Y. Central R. R. Co., (35 N. Y. 210,) and the other cases referred to in the counsel’s points in support of the rule of liability contended for, were cases of negligence, or cases arising upon contract, where the question was what was the proper rule of damages. They do not apply to cases of willful wrongs. In the opinion of Judge Hunt, in Ryan v. The N. Y. Central R. R. Co., (supra,) this distinction is recognized, and the cases of Vandenburgh v. Truax, Scott v. Shepherd, and Guelle v. Lawson, (supra,) referred to without disapproval. In respect to the case of Yandenburgh v. Truax, the learned judge said of it that “the principle adopted by the court was unquestionably sound.” The uncoupling of the cars in this case was an unlawful interference with such cars, and obviously designed for mischief, and involved naturally, if not necessarily, just such consequences as did ensue from such unlawful act. The defendant must have known that some person might be injured by such act, and is, upon this principle, liable for the consequences to any one so injured by his willful trespass. The jury have found, upon a proper submission of the case to them upon the evidence, that the plaintiff, while in the ordinary exercise and discharge of his duties in connection with said train of cars, and without any fault on his part, or want of care or attention on the part of any one in charge of said train, suffered the injuries for which said action was brought.
[Fourth Department, General Term, at Buffalo,
June 3, 1873.
Miillin, Talcott and M. D. Smiih, Justices.]
The exceptions to the charge of the judge, and to his refusals to charge as requested, are not well taken, and the judgment should be affirmed.